Citation Nr: 1440255	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  07-35 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the reduction of the evaluation for prostate cancer from 100 percent to 60 percent, effective February 1, 2007, was proper.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran served on active duty from January 1962 to May 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board issued a decision in this case in October 2009 that found that the RO's decision to reduce the evaluation for the Veteran's service-connected prostate cancer from a 100 percent evaluation to a 60 percent evaluation was proper.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court issued an Order remanding that portion of the Board's decision concerning the reduction of the rating for prostate cancer, pursuant to a September 2010 Joint Motion to Remand in Part (Joint Motion).  In December 2010, the Board remanded the case for examination of the Veteran.  The requested development has been completed.  


FINDINGS OF FACT

1.  In an October 2006 rating decision, the RO reduced the disability evaluation for the Veteran's service-connected prostate cancer from a 100 percent evaluation to a 10 percent evaluation, effective February 1, 2007.  In a January 2008 rating decision, the RO retroactively changed the reduction to 60 percent, effective February 1, 2007. 

2.  The RO's decision to reduce the evaluation for the Veteran's service-connected prostate cancer from a 100 percent evaluation to a 60 percent evaluation was supported by the evidence contained in the record at the time of the reduction and was made in compliance with applicable due process laws and regulations.

3.  The evidence of record does not show that there has been any local recurrence or metastasis of the service-connected prostate cancer.


CONCLUSION OF LAW

The reduction of the disability rating for prostate cancer from a 100 percent evaluation to a 60 percent evaluation was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.344, 4.115a, 4.115b, Diagnostic Code 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the regulation governing reduction, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.  In the present case, the notice requirements with respect to the rating reduction have been met, and are addressed more specifically below. 

The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded VA examinations in February 2007 and January 2011 to determine the current severity of his service-connected prostate cancer; these examinations are adequate for rating purposes.  38 C.F.R. § 3.159(c)(4).  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

In September 2005, the RO granted service connection for prostate cancer and assigned a 100 percent evaluation, under 38 C.F.R. § 4.115b, Diagnostic Code 7528, effective May 31, 2005.  By an October 2005 rating decision, the RO proposed reducing the Veteran's 100 percent evaluation to a 10 percent evaluation under 38 C.F.R. § 4.115a.  In an October 2006 rating decision, the RO reduced the 100 percent evaluation to a 10 percent evaluation, effective February 1, 2007.  In January 2007, the Veteran submitted a notice of disagreement to the RO's October 2006 rating decision, contending that his service-connected prostate cancer warranted, at minimum, a 60 percent evaluation.  By a January 2008 rating decision, the RO increased the 10 percent evaluation to 60 percent, effective February 1, 2007.  Thus, as the evaluation for the Veteran's service-connected prostate cancer was essentially reduced from 100 percent to 60 percent, the analysis in this case will focus on whether the reduction was proper based on the evidence of record. 

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level. 38 C.F.R. § 3.105(e).  By an October 2005 rating decision and an October 2005 letter to the Veteran, the RO satisfied these procedural requirements.  In November 2005, the RO received additional medical evidence from the Veteran.  In a letter accompanying this evidence, the Veteran requested that the RO schedule a personal hearing if it was determined by the RO that the evidence he submitted was not sufficient to show that compensation should be continued at 100 percent; in March 2006, a hearing was held at the RO. 

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send the Veteran written notice of the final action. This notice must set forth the reasons for the action and the evidence upon which the action is based. 38 C.F.R. § 3.105(e).  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires. Id. Here, notice was sent in a December 2006 letter and the effective date of the reduction was February 1, 2007.  The RO satisfied the requirements by allowing a 60-day period to expire before assigning the reduction effective date. 

The question is thus whether the reduction was proper based on the evidence of record.  Where a disability evaluation has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Where an evaluation has continued at the same level for five or more years, the analysis is conducted under 38 C.F.R. § 3.344(a) and (b).  Here, the Veteran's 100 percent disability evaluation was awarded effective May 31, 2005, and was reduced effective February 1, 2007, less than 5 years later.  Accordingly, 38 C.F.R. § 3.344(c) applies. 

Under 38 C.F.R. § 3.344(c), a reexamination that shows improvement in a disability warrants a reduction in the disability evaluation.  But VA rating reductions must be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000). 

A January 2004 letter from a private doctor indicated that the Veteran had been diagnosed with stage II adenocarcinoma of the prostate in December 2003.  A February 2004 private treatment record noted that the Veteran had completed five weeks of external beam radiation to the prostate and seminal vesicles, and that he tolerated treatment adequately with some mild to moderate bladder and bowel irritation.  A February 2004 private treatment record indicated that the Veteran had completed 12 treatments of radiation therapy.  It was noted that he was tolerating radiation therapy well.  The Veteran reported that he was experiencing more frequent urination, without blood, and occasional urgency, with irritation.  An April 2004 private treatment record also indicated that the Veteran had undergone external beam radiotherapy and brachytherapy.  It was noted that the integrity of the bladder and urethra were confirmed by cystoscopy.  A May 2005 letter from the Veteran's private doctor noted that in January 2004 through February 2004, he had been treated for prostate cancer with external beam radiation, and that he had also undergone an ultrasound-guided iodine-125 seed implant in April 2004. 

In September 2005, a VA examination noted that in October 2003, stage II adenocarcinoma of the prostate was diagnosed, with a Gleason score of 7 and a prostate-specific antigen (PSA) score of 5.6.  It was further noted that since undergoing brachytherapy in April 2004, the Veteran had been following-up with an urologist every three to six months, and that at his last visit a few months prior, he had a PSA score of 1.4.  The Veteran reported that for the past two years, he had been experiencing occasional nocturia once per night, with some change in sequence.  He also reported occasional hesitancy, with some postvoidal drip.  It was reported that the Veteran had a Foley catheter when he was being treated for pneumonia in 2003, but he had no catheterization either intermittently or continuously since that time.  It was further reported that the Veteran was not receiving any kind of treatment for his prostate cancer in the form of injection or tablet.  The Veteran denied any significant change in his sexual function, except slow decline which he thought was partly due to his blood pressure medications and age.  Physical examination revealed normal adult male genitalia, with no penile discharge and no testicular masses.  The assessment was stage II adenocarcinoma of the prostate with a Gleason score of 7 and PSA scores of 5.6 in October 2004 and 1.4 in June 2005.  It was noted that there was no recurrence of prostate cancer at the time of the examination. 

In a November 2005 statement in support of his claim, the Veteran contended that the September 2005 VA examiner based the assessment on benign prostate hypertrophy (BPH), rather than on prostate cancer.  The Veteran further contended that he had known that he had BPH for many years, and that he had been treating it with saw palmetto.  The Veteran further contended that the saw palmetto prevented him from excessive nighttime voiding and constant daytime voiding. 

At a March 2006 hearing at the RO, the Veteran testified that his urination was normal, he was seldom awaking in the middle of the night, and he still had residual seeds remaining in his system from his April 2004 seed implantation. 

A June 2006 VA treatment record indicated that the Veteran was undergoing radiation five times per week, and that as a result, he had irritable bowel syndrome.  The Veteran reported that he had decided not to undergo hormone therapy, and he denied any recent elevated PSA. 

A December 2006 private treatment record indicated that the Veteran was experiencing bowel movements several times per day, as well as urinary frequency at least 12 times per day.  It was also reported that he was "unable to do work due to frequent bowel movements [and] urinary frequency."  However, the Veteran has subsequently reported that he was employed as a security guard from September 2007 to October 2013 with weekly hours varying between 32 and 22.5 hours per week.  

At a VA examination in February 2007, the Veteran reported that he had no recurrence of prostate cancer since September 2005.  He also reported that he had been experiencing frequency of urination, urge incontinence, dribbling of urine in between voiding since his treatment for prostate cancer, erectile dysfunction with partial erections, and daily bowel urgency.  Upon examination, it was noted that the Veteran was wearing a diaper.  Genital examination was benign with a normal phallus and testes.  No inguinal scrotal mass, tenderness, bleeding, clubbing, or lymphadenopathy was noted.  Digital rectal examination revealed a normal sphincter. No prostate was felt.  The PSA score was 0.31.  Urinalysis was negative.  The diagnoses included status post external beam radiation therapy, as well as brachytherapy for prostate cancer in early 2004, with no recurrence of prostate cancer as per current examination; frequency of urination as well as urge incontinence and dribbling of the urine in between voiding, by history, since above treatment for prostate cancer, at least as likely as not related to above treatment for prostate cancer; bowel urgency, by history, since above treatment for prostate cancer in early 2004, at least as likely as not related to external beam radiation and brachytherapy for prostate cancer; and erectile dysfunction, at least as likely as not related to prostate cancer treatment. 

In a January 2008 statement in support of his claim, the Veteran contended that "[his] incontinence was at least once an hour which would be a minimum of 12 to 15 times daily, the bowel is uncontrollable, and would depend on the amount of liquids which is somewhat controlled."  The Veteran further contended that during the evening when he would drink less liquid, he was able to control his incontinence, but he still awakened a couple of times per night in order to relieve himself. He also contended that he wore absorbent pads which had to be changed 3 to 5 times daily, as well as frequently during the evening hours. 

At a VA examination in January 2011, the Veteran reported frequency of urination, urge incontinence, and dribbling of urine between periods of voiding since his prostate cancer treatment.  He reported frequent follow up and PSA testing and that he had no recurrence or metastasis of his prostate cancer.  He reported that he used approximately one diaper in the daytime and one at night because of his urinary symptoms of incontinence and dribbling.  He reported working part-time as a security guard, approximately 32 hours per week.  The examiner specifically indicated that there was no recurrence or metastasis of the prostate cancer.  

In the present case, the reduction from a 100 percent evaluation to, ultimately, a 60 percent evaluation, was proper.  At the time of the proposal and at the time of the reduction, there was no evidence of active disease, local reoccurrence, or metastasis, regardless of whether the prostate cancer was cured.  38 C.F.R. § 4.115a.  The Veteran's service-connected prostate cancer thus must be evaluated based on voiding dysfunction, as there was no evidence of renal dysfunction or of urinary tract infection.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7527, 7528.  At the time of the proposal to reduce the evaluation, and through to the time of the reduction to 60 percent, the Veteran's reported voiding dysfunction symptoms included urinary frequency twelve times per day, urge incontinence, occasional hesitancy, dribbling of urine, and changing of absorbent pads three to five times per day. 

For prostate cancer, following the cessation of surgical, x-radiography, antineoplastic chemotherapy or other therapeutic procedure for malignancies of the genitourinary system, a rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.  Any change in evaluation based upon that or any subsequent examination is subject to 38 C.F.R. § 3.105(e). Id.  If there has been no local reoccurrence or metastasis, the disorder is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  Id.  Additionally, postoperative residual disability of the prostate gland is rated as either a urinary tract infection or as voiding dysfunction, whichever is greater.  38 C.F.R. § 4.115b, Diagnostic Code 7527 (2009). 

Voiding dysfunction is evaluated under the three subcategories of urine leakage, urine frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  Urine leakage, continual urine leakage, post-surgical urinary diversion, urinary incontinence, and stress incontinence are assigned a 60 percent evaluation where the Veteran requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day; a 40 percent evaluation where he requires the wearing of absorbent materials which must be changed 2 to 4 times per day; and a 20 percent evaluation where he requires the wearing of absorbent materials which must be changed less than 2 times per day.  Id.  For urinary frequency, a 40 percent evaluation is warranted for daytime voiding intervals of less than 1 hour or awakening to void 5 or more times per night; a 20 percent evaluation is assigned for daytime voiding intervals between 1 and 2 hours or awakening to void 3 to 4 times per night; and a 10 percent evaluation is assigned for daytime voiding intervals between 2 and 3 hours or awakening to void 2 times per night.  Id.  For obstructed voiding, a 30 percent evaluation is warranted when there is urinary retention requiring intermittent or continuous catheterization. Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with one or more accompanying symptoms warrants a 10 percent evaluation. A noncompensable evaluation is warranted for obstructive symptomatology with or without stricture disease, requiring dilatation 1 to 2 times per year.  Id. 

Therefore, the evidence shows that as of February 1, 2007, a 60 percent evaluation was warranted as the Veteran reported that he had to change absorbent pads 3 to 5 times per day. 38 C.F.R. § 4.115a.  Because there was no local reoccurrence or metastasis, a 100 percent evaluation is not for application.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  A 60 percent evaluation is the highest evaluation available under these provisions and is the basis for the currently assigned evaluation.  Therefore, an evaluation in excess of 60 percent is not warranted for voiding dysfunction.  Accordingly, under the rating criteria for voiding dysfunction, a 60 percent evaluation is warranted as of February 1, 2007. 38 C.F.R. § 4.115a.   

Service connection for bowel incontinence, erectile dysfunction, and adjustment disorder has been granted secondary to the Veteran's service-connected prostate cancer.  30 percent disability ratings are assigned for the bowel incontinence and adjustment disorder, and the Veteran is also in receipt of special monthly compensation under 38 U.S.C.A. § 1114 (k) based upon erectile dysfunction.  

Moreover, the Joint Motion stated that VA must determine whether following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure but prior to February 1, 2007 material improvement was shown under the ordinary conditions of life and work, citing to Brown v. Brown, 5 Vet. App. 413, 421 (1993) and Faust v. West, 13 Vet. App. 342, 349 (2000).  However, these cases do not apply to the instant case on appeal.  Regulatory provisions normally applicable to reductions from 100 percent, and for rating reductions in general, are not applicable where, as here, the reduction is mandated by expiration of a time period set forth in the rating schedule.  See Rossiello v. Principi, 3 Vet. App. 430 (1992) (holding that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable diagnostic code involved contained a temporal element for that 100 percent rating); 38 C.F.R. §§ 3.343, 3.344.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule," § 3.321(b)(1) is applicable).

Exceptional cases for contemplate a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  In the present case there is no evidence that the Veteran's service-connected prostate cancer has required any hospitalization or interfered with employment subsequent to the date of the reduction to a 60 percent rating.  There have been no hospitalizations and the evidence establishes the Veteran was employed up to 32 hours per week as a security guard.  

The Board finds that the Veteran's disability picture was not so unusual or exceptional in nature as to render the current rating inadequate.  The Veteran's prostate cancer is evaluated pursuant to 38 C.F.R. § 4.115a, Diagnostic Code 7528, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  The evidence shows that as of February 1, 2007, a 60 percent evaluation was warranted as the Veteran reported that he had to change absorbent pads 3 to 5 times per day. 38 C.F.R. § 4.115a.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating assigned for his prostate cancer treatment residuals during this period of time.  Because there was no local reoccurrence or metastasis, a 100 percent evaluation is not for application.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  The criteria for the disability rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the assigned schedular evaluation is adequate and no referral is required. 

The preponderance of the evidence shows that the reduction of the evaluation for prostate cancer from 100 percent to 60 percent, effective February 1, 2007 was proper.  As such, the benefit of the doubt doctrine is inapplicable, and the appeal must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The rating reduction for residuals of prostate cancer from a 100 percent evaluation to a 60 percent evaluation was proper, and the appeal is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


